DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 19 are allowable over the Prior Art of Record because it fails to teach or suggest a bracket apparatus, comprising a base, a vertical rod, and a sliding assembly; wherein 5the sliding assembly comprises a holder, the holder comprising a holder body, a clamping portion, a connecting rod, and a handle; two clamping portions extend from the holder body, an accommodating hole is disposed between the two clamping portions, and there is a gap between the two clamping portions, 15the gap being in communication with the accommodating hole; one end of the connecting rod penetrates through one clamping portions and is fixed to the other clamping portion, and the other end of the connecting rod is hinged on the handle; and a cam block and a rotation shaft are disposed on the handle, one end that is of the 20connecting rod and that is away from the clamping portion is connected to the rotation shaft, two cam blocks are sleeved on both ends of the rotation shaft, and the two cam blocks may rotate relative to the rotation shaft, to press against the clamping portion, so that the two clamping portions clamp the fixed shaft in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Wang (US D937,111)
Wang (US 11,154,980)
Lai et al. (US 11,119,189)
Shen et al. (US Pub. No. 2020/0341113)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 18, 2020




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861